         Case 4:19-cr-00037-BSM Document 49 Filed 04/04/19 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    WESTERN DIVISION

UNITED STATES OF AMERICA                                                         PLAINTIFF

v.                              Case No. 4:19-cr-00037-01 KGB

JOSE REYES-SANCHEZ                                                             DEFENDANT
                                              ORDER

       On December 17, 2018, attorney Leonardo A. Monterrey filed a motion to substitute

counsel for defendant Jose Reyes-Sanchez in this matter (Dkt. No. 14). An order was entered on

December 19, 2019 granting Mr. Monterrey’s motion (Dkt. No. 21). Attorney Christian C.

Alexander filed a motion to substitute counsel for Mr. Reyes-Sanchez on April 2, 2019 (Dkt. No.

46).

       For good cause shown, Mr. Alexander is hereby substituted as counsel of record for Mr.

Reyes-Sanchez, and Mr. Monterrey is relieved from any further representation of Mr. Reyes-

Sanchez in this matter.

       It is so ordered this 4th day of April 2019.



                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
